Title: From George Washington to John Paul Jones, 15 May 1781
From: Washington, George
To: Jones, John Paul


                        

                            SirHead Quarters New Windsor 15th May 1781
                        
                        My partial acquaintance with either our naval or commercial affairs makes it altogether impossible for me to
                            account for the unfortunate delay of those Articles of Military Stores and Cloathing which I have been informed have been
                            so long provided in France. Had I have had any particular reason to have suspected you of being accessory to that delay,
                            which I assure you has not been the case, my suspicions would have been removed by the very full & satisfactory
                            answers which you have, to the best of my judgment, made to the questions proposed to you by the Board of Admiralty, and
                            upon which, that Board have, in their report to Congress, testified the high sense which they entertain of your Merits and
                            services.
                        Whether our Naval Affairs have in general been well or ill conducted would be presumptuous in me to
                            determine. Instances of bravery and good conduct in several of our officers have not however been wanting, delicacy
                            forbids me to mention that particular one which has attracted the admiration of all the World and which has influenced the
                            Most illustrious Monarch to confer a mark of his favor, which can only be attained by a long and honorable service, or by
                            the performance of some brilliant Action.
                        That you may long enjoy the reputation you have so justly acquired is the sincere Wish of Sir Yr most obt and
                            very hble Servt.
                    